Dissenting Opinion by
Mr. Chief Justice Bell:
I dissent.
The Act of March 11, 1875, P. L. 6, §1, 12 PS §645, provides: “Whenever the defendant, upon the trial of a cause in any conrt of common pleas of this commonivealth, shall offer no evidence, it shall he lawful for the judge presiding at the trial to order a judgment of nonsuit to he entered, if, in his opinion, the plaintiff shall have given no such evidence as in law is sufficient to maintain the action, with leave, nevertheless,* to move the court in banc to set aside such judgment of nonsuit; and in case the said court in banc shall refuse to set aside the nonsuit, the plaintiff may remove the record by writ of error into the supreme court for revision and review, in like manner and with like effect as he might remove a judgment rendered against him upon a demurrer to evidence.”
So far as the Court in banc is concerned, the Act is clearly permissive; it provides only for the situation in which the plaintiff in his sole discretion, files a motion with the Court in banc to set aside a judgment of nonsuit. The statute does not cover, nor does it purport to cover, a situation in which a judgment of nonsuit is entered by the presiding Judge and an appeal from that judgment is taken directly to this Court. Certainly it is a better and wiser practice to move the Court in banc to set aside the judgment of nonsuit. However, recent cases recognize that a plaintiff may *31appeal from the entry of a judgment of nonsuit. For example, in Schneider v. Sheldon, 380 Pa. 360, 110 A. 2d 226, former Chief Justice Jones said: “The plaintiffs appeal from a judgment of compulsory nonsuit entered in a trespass action . . . .”
It is clear that the losing party (a) may appeal directly from the judgment of compulsory nonsuit entered by the presiding trial Judge, or (b) may appeal the refusal of the Court in banc to set aside a compulsory nonsuit. Since this statute is clearly discretionary so far as the Court in banc is concerned, a direct appeal from the trial Judge’s entry of judgment of compulsory nonsuit is undoubtedly permissible. For this reason I must dissent from the Order to quash.

 Italics throughout, ours.